Citation Nr: 0732629	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for residuals of a left 
wrist injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1976 to September 1979 and thereafter in the Army Reserves 
until 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran had a hearing before the 
Board in June 2007 and the transcript is of record.

The Board notes the veteran also perfected an appeal for 
entitlement to an increased rating greater than 10 percent 
for bilateral tinnitus.  During his hearing, however, the 
veteran withdrew the claim.  Accordingly, the claim is 
considered WITHDRAWN and is no longer before the Board here.

The neck and left wrist issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The veteran has hearing loss in both ears with a Numeric 
Designation of I as per Table VI of the VA schedule of 
ratings.


CONCLUSION OF LAW

A compensable rating for a bilateral hearing loss disability 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 
4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in February 2006.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him to provide any 
relevant evidence in his possession.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Since the RO assigned the 0 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
hearing loss since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2006 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.
  
Increased Rating (Hearing Loss)

The veteran alleges that his hearing has gotten progressively 
worse through the years entitling him to a compensable rating 
for his hearing loss. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation. 
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.  The same is true for any 
hearing aid evaluations conducted as part of VA outpatient 
treatment.  Those evaluations are not necessarily conducted 
in the same manner as an official VA Compensation and Pension 
examination (unless marked as sufficient for rating 
purposes).  Therefore, although the veteran has undergone VA 
hearing aid evaluations (specifically in 2003), the results 
of those tests cannot be used to rate his disability.

Here, the veteran submitted several privately conducted 
audiometry tests throughout the years in support of his 
claim.  They do not appear to be in accordance with 
regulatory specifications and therefore cannot for the basis 
of an increase here.  That is, 38 C.F.R. § 4.85 specifically 
requires examinations used for VA purposes to have a 
controlled speech discrimination test using the Maryland CNC 
word list and audiometry test.  The private tests conducted 
used various methods, but not the Maryland CNC word list and 
audiometry test.  

It is noteworthy, however, that none of these tests varied 
significantly from the majority of the remaining medical 
evidence of record.  That is, the test results appear to be 
in accord with VA treatment records and past VA examinations, 
to include the most recent VA examination, conducted in 
October 2006.

Since the filing of his claim, the veteran was afforded VA 
examinations March 2006, July 2006 and October 2006.

In March 2006, the veteran was diagnosed with mild to 
moderately severe bilateral sensorineural hearing loss. The 
results of clinical testing are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
50
60
LEFT
25
25
25
55
60

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 100 percent in the right ear and 96 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 40 for the right ear and 41 for the left.  
Using Table VI in 38 C.F.R. § 4.85, the veteran received a 
numeric designation of I for the right ear and I for the left 
ear. The point where the I and the I intersected on Table VII 
then revealed the disability level for the veteran's hearing 
loss, which in this case did not reach a compensable level. 
The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here. See 38 C.F.R. § 4.86(b).

In contrast, the veteran's July 2006 VA examination results 
revealed the following results:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
70
75
LEFT
25
25
75
80
80

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 64 percent in the right ear and 56 
percent in the left ear.  The average of the puretones 
between 1000-4000 Hz was 57 for the right ear and 65 for the 
left. See 38 C.F.R. § 4.85(d). Using Table VI in 38 C.F.R. § 
4.85, the veteran receives numeric designations of VI for the 
right ear and VII for the left ear, which corresponds to a 30 
percent disability rating under Table VII.  

Given the significant discrepancy between the examinations 
that were a mere four months apart, the veteran was afforded 
a third VA examination in October 2006 to resolve the 
disparity.  The results of the October 2006 clinical testing 
are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
45
65
LEFT
15
20
20
55
55

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 100 percent in the right ear and 
100 percent in the left ear. The average of the puretones 
between 1000-4000 Hz was 35 for the right ear and 37.5 for 
the left. Using Table VI in 38 C.F.R. § 4.85, the veteran 
received a numeric designation of I for the right ear and I 
for the left ear. The point where the I and the I intersected 
on Table VII then revealed the disability level for the 
veteran's hearing loss, which in this case did not reach a 
compensable level.  Again, the Board also considered the 
alternative rating scheme for exceptional patterns of hearing 
impairment and found it inapplicable here. See 38 C.F.R. 
§ 4.86(b).

In regard to the disparity of examination results, the 
October 2006 examiner opined as follows:

After reviewing the veteran's service medical 
records and reviewing the audiograms in question, 
I found the results from the evaluation on July 
10, 2006... and the evaluation on March 20, 
2006...revealed elevated threshold levels compared 
to today's audiogram.  The most consistent 
evaluation with today's findings would be [the 
July 2006 private examination].  I do feel that 
today's hearing threshold levels are an accurate 
finding of the veteran's current hearing 
threshold levels.  Therefore, I believe today's 
evaluation to be the most accurate....

The Board finds the examiner's opinion compelling.  Even 
though the private examinations submitted by the veteran may 
not form a basis of an award here, they most closely reflect 
the results found in the October 2006 VA examination.  Indeed 
only one examination, from July 2006, indicates hearing loss 
to a compensable degree.  That examination, in light of all 
the other consistent findings of non-compensable hearing 
loss, simply is not probative.  

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, such 
application results in a non-compensable rating in all but 
one examination.  For reasons stated above, the one July 2006 
VA examination simply is not probative given the overwhelming 
evidence of consistent test results indicative of non-
compensable hearing loss.  In short, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.  


ORDER

Entitlement to a compensable rating for a bilateral 
sensorineural hearing loss disability is denied.


REMAND

The veteran alleges he fell off a roof while in the military 
in July or August of 1979 injuring, among other things, his 
neck and left wrist.  He claims he fractured his left wrist 
at that time.  The service medical records do not confirm the 
incident, but an August 1982 reserves medical record 
indicates the 1979 left wrist fracture as part of the 
veteran's medical history. 

The veteran alleges he was treated at Ft. Sill at Reynold's 
Army Hospital.  The RO should make further efforts to verify 
the alleged injury.  Specifically, the RO should make an 
effort to obtain these hospital treatment records from July 
to August 1979. 

The VA medical records indicate the veteran is currently 
diagnosed with traumatic arthritis and degenerative joint 
disease of the cervical spine and left wrist.  The veteran 
has never been afforded a VA examination to ascertain the 
likely etiology of his current conditions.  The pre- and 
post- service medical records are not dispositive, but they 
are sufficient to raise the possibility that the claimed 
conditions could be related to his alleged in-service injury, 
especially in light of the August 1982 reference to the past 
injury, such as to mandate obtaining a medical opinion.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  A VA 
examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2005 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Records Personnel 
Center to obtain the veteran's clinical 
records from the Reynolds Army Hospital in 
Ft. Sill, Oklahoma from July 1979 to 
August 1979 for apparent treatment of 
injuries to the wrist and neck.  All 
efforts to obtain the records should be 
fully documented, and if such are 
unavailable a negative response must be 
provided.

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Oklahoma City, Oklahoma from October 
2005 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for his claimed left wrist and neck 
disabilities.  The physician should provide 
an opinion as to whether it is at least as 
likely as not that any current left wrist 
or neck disability is related to any 
confirmed incident of service, to include 
the alleged 1979 fall.  Pertinent documents 
in the claims folder must be reviewed by 
the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


